DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2010/0005745) in view of Jolitz et al (US 2004/0178532), hereinafter Jolitz, further in view of Kiik et al (US 2007/0218250), hereinafter Kiik.

Regarding claim 1, Harrington discloses an apparatus comprising: 
a processing line (Fig. 1, item 10) configured to allow a mat of substrate material (Fig. 1, item 14) having a first surface and a second surface (Fig. 1, mat of substrate material 14 has a first surface and a second surface) to be conveyed in a downstream direction (Fig. 1, item 12); 
(Fig. 1, item 74) positioned along the processing line and configured to supply polymeric material (Fig. 1, item 72) onto the first surface of the mat of substrate material as the mat is conveyed in the downstream direction (Para. 0029-0037) to deposit a film of polymeric material (Fig. 1, item 72) on the first surface of the mat of substrate material (Para. 0029-0037); 
a supply (Fig. 1, item 74) apparatus for supplying polymeric material to the die (Para. 0029-0037); 
a cooling apparatus (Fig. 1, item 84) configured to cool the film of polymeric (Para. 0026); 
a coater (Fig. 1, item 16) configured to apply a coating of bituminous material (Fig. 1, item 18) in molten form (Para. 0016) to the second surface of the mat of substrate material (Para. 0015-0018); 
a granule applicator (Fig. 1, item 56, 58) configured to apply granules to the coating of bituminous material (Para. 0023-0025); 
a cutting station (Fig. 1, item 86) configured to cut the finished mat into individual shingles (Para. 0027). 

Harrington is silent about a packaging station configured to bundle the individual shingles and package the bundles.
However, Jolitz teaches a packaging station (Fig. 4, item 290) configured to bundle the individual shingles and package the bundles (Para. 0049).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Harrington and Jolitz to modify the apparatus of Harrington to include the packaging station of Jolitz.  A person of ordinary skill in the art would have been motivated to make such change in order to eliminate the need to transport the shingles from the cutting station to another machine for packaging, thus saving time and money during the manufacturing process.

Harrington in view of Jolitz is silent about a die positioned along the processing line and configured to eject a stream of molten polymeric material onto the first surface of the mat.
However, Kiik teaches a die positioned along the processing line and configured to eject a stream of molten polymeric material onto the first surface of the mat (Para. 0003-0011).
(Kiik, Para. 0002).

Regarding claim 4, Harrington in view of Jolitz is silent about the apparatus wherein the supply apparatus comprises an extruder.  
However, as combined above, Kiik teaches an extruder (Para. 0003-0011).

Regarding claim 6, Harrington discloses the apparatus wherein the cooling apparatus comprises chilled rollers (Fig. 1, item 84) (Para. 0026).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Jolitz in view of Kiik further in view of Scheibling (US 3,694,119).

Regarding claim 2, Harrington in view of Jolitz further in view of Kiik is silent about the apparatus wherein the die comprises a slot die.
However, Scheibling teaches a die comprising a slot die (Fig. 1, item 1) (Col. 3, line 55-Col. 4, line 24).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Harrington, Jolitz, Kiik and Scheibling to modify the apparatus of Harrington in view of Jolitz further in view of Kiik to include the slot die of Scheibling.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to adjust the thickness of the molten polymeric material depending on the requirements of the shingle (Scheibling, Col. 2, lines 16-31).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Jolitz in view of Kiik further in view of Greaves et al (US 2004/0014385), hereinafter Greaves.

Regarding claim 3, Harrington in view of Jolitz further in view of Kiik is silent about the apparatus wherein the supply apparatus comprises a source of molten polymeric material and a pump configured to deliver the polymeric material from the source to the die.
However, Greaves teaches a supply apparatus that comprises a source of molten polymeric material and a pump configured to deliver the polymeric material from the source to the die (Para. 0039-0041).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Harrington, Jolitz, Kiik, and Greaves to modify the apparatus of Harrington in view of Jolitz further in view of Kiik to include the source and pump of Greaves.  A person of ordinary skill in the art would have been motivated to make such change in order to automate the process of supplying molten polymeric material to the die.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Jolitz in view of Kiik further in view of Rodrigues et al (US 7,442,658), hereinafter Rodrigues.

Regarding claim 5, Harrington in view of Jolitz in view of Kiik is silent about the apparatus wherein the cooling apparatus comprises a chilled air blower.
However, Rodrigues teaches a cooling apparatus comprises a chilled air blower (Col. 4, lines 38-46). 
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Harrington, Jolitz, Kiik, and Rodrigues to modify the apparatus of Harrington in view of Jolitz in view of Kiik to include the chilled air blower of Rodrigues.  A person of ordinary skill in the art would have been motivated to make such change in order to minimize the likelihood of debris being attached to the polymeric material.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2010/0005745) in view of Kiik et al (US 2007/0218250), hereinafter Kiik.

Regarding claim 7, Harrington discloses an apparatus comprising: 
a processing line (Fig. 1, item 10) configured to allow a mat of substrate material (Fig. 1, item 14) having a first surface and a second surface (Fig. 1, mat of substrate material 14 has a first surface and a second surface) to be conveyed in a downstream direction (Fig. 1, item 12); 
a supply (Fig. 1, item 74) positioned along the processing line and configured to supply polymeric material (Fig. 1, item 72) onto the first surface of the mat of substrate material as the mat is conveyed in the downstream direction (Para. 0029-0037) to deposit a film of polymeric material (Fig. 1, item 72) on the first surface of the mat of substrate material (Para. 0029-0037); 
a supply (Fig. 1, item 74) apparatus for supplying polymeric material to the die (Para. 0029-0037); 
a cooling apparatus (Fig. 1, item 84) configured to cool the film of polymeric (Para. 0026); 
a coater (Fig. 1, item 16) configured to apply a coating of bituminous material (Fig. 1, item 18) in molten form (Para. 0016) to the second surface of the mat of substrate material (Para. 0015-0018); 
a granule applicator (Fig. 1, item 56, 58) configured to apply granules to the coating of bituminous material (Para. 0023-0025).

Harrington is silent about a die positioned along the processing line and configured to eject a stream of molten polymeric material onto the first surface of the mat.
However, Kiik teaches a die positioned along the processing line and configured to eject a stream of molten polymeric material onto the first surface of the mat (Para. 0003-0011).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the material having the teachings of Harrington and Kiik to modify the apparatus of Harrington in view of Jolitz to include the die of Kiik.  A person of ordinary skill in the art would have been motivated to make such change in order to reduce the weight of roofing materials to thereby reduce the transportation expenses (Kiik, Para. 0002).

Regarding claim 8, Harrington discloses the apparatus wherein the cooling apparatus comprises chilled rollers (Fig. 1, item 84) (Para. 0026).

Regarding claim 11, Harrington is silent about the apparatus wherein the supply apparatus comprises an extruder.  
However, as combined above, Kiik teaches an extruder (Para. 0003-0011).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Kiik further in view of Rodrigues et al (US 7,442,658), hereinafter Rodrigues.

Regarding claim 9, Harrington in view of Kiik is silent about the apparatus wherein the cooling apparatus comprises a chilled air blower.
However, Rodrigues teaches a cooling apparatus comprises a chilled air blower (Col. 4, lines 38-46). 
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Harrington, Kiik, and Rodrigues to modify the apparatus of Harrington in view of Kiik to include the chilled air blower of Rodrigues.  A person of ordinary skill in the art would have been motivated to make such change in order to minimize the likelihood of debris being attached to the polymeric material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Kiik further in view of Greaves et al (US 2004/0014385), hereinafter Greaves.

Regarding claim 10, Harrington in view of Kiik is silent about the apparatus wherein the supply apparatus comprises a source of molten polymeric material and a pump configured to deliver the polymeric material from the source to the die.
(Para. 0039-0041).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Harrington, Kiik, and Greaves to modify the apparatus of Harrington in view of Kiik to include the source and pump of Greaves.  A person of ordinary skill in the art would have been motivated to make such change in order to automate the process of supplying molten polymeric material to the die.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Kiik further in view of Scheibling (US 3,694,119).

Regarding claim 12, Harrington in view of Kiik is silent about the apparatus wherein the die comprises a slot die.
However, Scheibling teaches a die comprising a slot die (Fig. 1, item 1) (Col. 3, line 55-Col. 4, line 24).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Harrington, Kiik and Scheibling to modify the apparatus of Harrington in view of Kiik to include the slot die of Scheibling.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to adjust the thickness of the molten polymeric material depending on the requirements of the shingle (Scheibling, Col. 2, lines 16-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731